    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )         CRIMINAL ACTION NO.
      v.                             )           2:18cr243-MHT
                                     )
HOWARD JAMES SMITH                   )

                          OPINION AND ORDER

      Before the court is the question whether defendant

Howard     James     Smith     is   mentally      competent         to    stand

trial--that is, whether he is “presently suffering from

a   mental   disease      or     defect    rendering          him   mentally

incompetent        to   the    extent      that     he    is     unable      to

understand      the      nature      and     consequences            of     the

proceedings against him or to assist properly in his

defense.”       18      U.S.C.      § 4241(d).           Based      on      the

representations made in open court on May 29, 2019, and

for the following reasons, the court finds that he is

mentally competent to stand trial.

      Previously, upon the request of his counsel, the

court ordered Smith to be committed to the custody of

the    Bureau      of   Prisons      (BOP)        for    an      independent
evaluation and report concerning his mental competency.

According to the BOP forensic psychologist’s report,

Smith reported a history of “psychotic and depressive

symptoms,”         including         paranoia,       depression        and

anxiety-related symptoms, hallucinations, and “feeling

hopeless and overwhelmed.” BOP Report (doc. no. 327)

at 7.      He also reported a history of homicidal and

suicidal         ideations,     suicide       attempts,         inpatient

psychiatric        treatment,        outpatient      counseling,       and

medication management.           The report further considered

records     from     2017     that    indicated      a     mental-health

clinician at a different establishment had diagnosed

Smith     with     Schizoaffective        Disorder       and   prescribed

related medications; however, Smith failed to comply

with subsequent treatment.

     The BOP psychologist reported inconsistencies with

the symptoms Smith purported to have and the treatment

he   described.         The     facility     at   which        Smith   was

diagnosed with Schizoaffective Disorder confirmed that

he did not return for follow-up care until mid-2018,


                                      2
just two weeks after his initial arrest in this case.

These records are in stark contrast to his account of

over     20    years     of    treatment             at    the        establishment.

Another        facility,        at        which           he     reported             being

psychiatrically hospitalized, did not have records for

him or evidence of such care.                      Along the same line, the

BOP     report        noted      that         he      appeared              to     behave

inconsistently          to    his    comportment                when    out       of    the

evaluator’s          presence,       and      “[h]is            presentation            was

suspicious for feigned presentation of impairment.” Id.

at 10.

       The    BOP    report    gave       Smith       a    DSM-5       diagnosis         of

“Malingering,” that is, the intentional production of

false    or     grossly       exaggerated            psychological               symptoms

motivated       by    external       incentives                such    as    to       avoid

criminal prosecution.                Id. at 14.                 The report noted

various assessment results that supported malingering.

Smith’s       results    from       the    SIRS-2          assessment,            a    test

“designed       to      evaluate          the        presence           of        feigned

psychiatric          symptoms,”      id.        at    13,        yielded          results


                                          3
indicating        a    significant       finding    that      he    feigned

symptoms     of       mental   illness.        On    the      ECST-R,    an

interview to assess competency to stand trial, Smith’s

results      revealed      “an     adequate     level      of      rational

abilities,” “a sufficient understanding of the legal

proceedings,” and “the strong possibility” that Smith

feigned psychiatric symptoms “for leniency in court.”

Id. at 16-17.

       In addition to “Malingering,” the BOP report noted

that     Smith    presented       traits    related     to      Antisocial

Personality Disorder (“ASPD”). The report recognized,

however, that, although ASPD traits may be reflected in

Smith’s history of deceitfulness and his failures to

abide by the law and social norms, Smith’s presentation

did    not   “fully     endorse    the     criteria”    for     ASPD.   Id.

at 14.

       The BOP report concluded that Smith is currently

competent to stand trial.            Therefore, based on the BOP

psychologist’s report and the representations made by

counsel for the parties at the competency hearing, the


                                     4
court finds that Smith is competent to stand trial,

that is, that he is not “presently suffering from a




                         5
mental   disease    or    defect      rendering    him     mentally

incompetent   to    the   extent      that   he    is    unable     to

understand    the    nature     and     consequences       of      the

proceedings against him or to assist properly in his

defense.” 18 U.S.C. § 4241(d).



                               ***

    Accordingly,     it   is    ORDERED      and   DECLARED       that

defendant Howard James Smith is mentally competent to

stand trial in this case.

    DONE, this the 31st day of May, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
